Opinion op the Court by
Judge Hardin :
As we construe the agreement between the appellant and the appellee dated the 3d day of June, 1857, the undertaking to pay the last payment of $1,000 of this purchase money was upon the condition that the appellee Mary Ann Cummins, then Mary Ann Cox, should convey the title by a good and sufficient deed with her own warranty of the title, and the principal question presented for our decision is whether the deed tendered by her after the death of her husband was sufficient to vest the title in the appellant in compliance with her contract. We are of the opinion that it was.
It does not distinctly appear how the land was originally ac*658quired by tbe appellee’s grand-f atber, Richard Dictim, from Flournoy, but as it fully appears tbat for near forty years tbe land bad been beld and claimed under tbe title of Dictim and adversely to all other claims, we think tbe title should’have been regarded as sufficient, and especially so as a conveyance was adjudged from tbe heirs of Flournoy by proper proceeding against them. It seems to us also tbat as tbe appellant or bis vendees bad tbe use of tbe land there was no error in adjudging tbe payment of interest on tbe $1,000 from tbe 3rd day of June, 1861, Nor was there any error, in our opinion, to tbe appellant’s prejudice in tbe equitable adjustment made by tbe court, as to tbe payment of costs.

Carlisle, for appellant.


O’Hara, for appellee.

Wherefore, tbe judgment is affirmed.